 
 
I 
111th CONGRESS 1st Session 
H. R. 970 
IN THE HOUSE OF REPRESENTATIVES 
 
February 10, 2009 
Mr. Weiner introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To encourage the entry of felony warrants into the NCIC database by States and to provide additional resources for extradition. 
 
 
1.Short titleThis Act may be cited as the Fugitive Information Networked Database Act of 2009 or the FIND Act of 2009. 
2.DefinitionIn this Act, the term National Crime Information Center database means the computerized index of criminal justice information operated by the Federal Bureau of Investigation pursuant to section 534 of title 28, United States Code, and available to Federal, State, and local law enforcement and other criminal justice agencies. 
3.Grants to encourage States to enter felony warrants 
(a)State systemA State Attorney General may, in consultation with local law enforcement and any other relevant government agencies, apply for a grant from the United States Attorney General to— 
(1)develop and implement secure, electronic warrant management systems that permit the prompt preparation, submission, and validation of warrants and are compatible and interoperable with the National Crime Information Center database; or 
(2)upgrade existing electronic warrant management systems to ensure compatibility and interoperability with the National Crime Information Center database; to facilitate information sharing and to ensure that felony warrants entered into State and local warrant databases can be automatically entered into the National Crime Information Center database. The grant funds may also be used to hire additional personnel, as needed, for the validation of warrants entered into the National Crime Information Center database.
(b)EligibilityIn order to be eligible for a grant authorized under subsection (a), a State shall submit to the United States Attorney General— 
(1)a plan to develop and implement, or upgrade, systems described in subsection (a); 
(2)a report that— 
(A)details the number of felony warrants outstanding in the State; 
(B)describes any backlog of warrants that have not been entered into the State and local warrant databases or into the National Crime Information Center database, over the preceding 3 years (including the number of such felony warrants); 
(C)explains the reasons for the failure of State and local government agencies to enter felony warrants into the National Crime Information Center database; and 
(D)demonstrates that State and local government agencies have made good faith efforts to eliminate any such backlog; 
(3)guidelines for warrant entry by State and local government agencies that will ensure that felony warrants entered into State and local warrant databases will also be entered into the National Crime Information Center database and explain the circumstances in which, as a matter of policy, certain felony warrants will not be entered into the National Crime Information Center database; and 
(4)an assurance that the State will implement such practices and procedures as may be necessary to ensure that all felony warrants for Part I crimes (as classified for the Federal Bureau of Investigation's Uniform Crime Report) that are issued after the date of enactment of this Act are entered into the National Crime Information Center database. 
(c)RequirementsEach State that receives a grant under this section shall, as a condition of receiving such grant, report to the Attorney General on an annual basis the number of felony warrants entered into the State and local warrant databases, the number of felony warrants entered into the National Crime Information Center database, and, with respect to felony warrants not entered into the National Crime Information Center database, the reasons for not entering such warrants. 
(d)AuthorizationThere are authorized to be appropriated to the Attorney General $25,000,000 for each of the fiscal years 2009 and 2010 for grants to State and local government agencies for resources to carry out the requirements of this section. 
4.FBI coordinationThe Federal Bureau of Investigation shall provide to State and local government agencies the technological standard that ensures compatibility and interoperability of all State and local warrant databases with the National Crime Information Center database. 
5.Report regarding felony warrant entry 
(a)In generalNot later than 270 days after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committees on the Judiciary of the House of Representatives and the Senate a report regarding— 
(1)the number of felony warrants currently active in each State; 
(2)the number of those felony warrants that State and local government agencies have entered into the National Crime Information Center database; 
(3)the number of times State and local law enforcement in each State has been contacted regarding a fugitive apprehended in another State over the preceding 3 years; and 
(4)the number of fugitives from each State who were apprehended in other States over the preceding 3 years but not extradited. 
(b)AssistanceTo assist in the preparation of the report required by subsection (a), the Attorney General shall provide the Comptroller General of the United States with access to any information collected and reviewed in connection with the grant application process described in section 3. 
(c)ReportOn an annual basis, the Attorney General shall submit to the Committees on the Judiciary of the House of Representatives and the Senate a report containing the information received from the States under this section 3(c). 
6.Additional resources for fugitive task forces and extradition 
(a)Presidential Threat Protection Act of 2000Section 6(b) of the Presidential Threat Protection Act of 2000 (28 U.S.C. 566 note) is amended by adding at the end the following: There are authorized to be appropriated to the Attorney General for the United States Marshals Service to carry out the provisions of this section $20,000,000 for fiscal year 2009 and $10,000,000 for each of the fiscal years 2010 through 2014.. 
(b)Justice Prisoner and Alien Transport SystemThere are authorized to be appropriated to the Attorney General for the United States Marshals Service $3,000,000 for each of fiscal years 2009 through 2014 to assist in extradition of fugitives through the Justice Prisoner and Alien Transport System. 
 
